Title: January 31. 1785. Monday.
From: Adams, John
To: 


       Last Evening the Marquis de la Fayette, lately returned from America, called upon me, in his Way home from Versailles. He gave me, a very pleasing Account of the Commerce, the Union &c. in America, and then began to discourse of another Subject. He interrogated me, whether I had any Correspondents in Holland, whether I received Letters, from Week to Week and from Post to Post from thence? Who were the Heads of the Republican Party? Whether I knew any Thing of the Intentions of the States General to place Mr. de Maillbois at the Head of their Armies. He then talk’d of Mailbois, said he had great Abilities, and that he had heard him justify himself very well in the Affair of D’Etrees. Said that M. de Vergennes was his Friend.— I said that I knew it, for that I had once in 1778 heard the Comte wish that Mr. de Mailbois had the Command of our Army in America. He said that the Cte. de Broglie wished for the Command in America at the same time.
       As he went out he took me aside and whispered, that altho he would not serve a foreign Prince, he would serve a Republick, and although he should hurt himself with the Queen and her Party to a great degree, yet if the States General would invite him, without his soliciting or appearing to desire it, he would accept the Command. Mailbois loved Money, and demanded splendid Appointments. He did not regard Money so much and would be easy about that. I was the first Mortal to whom he had suggested the Idea, he wished I would think of it, and he would call and see me again in a few days.
      